Citation Nr: 0409362	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971, including service in the Republic of Vietnam from 
January 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
veteran's application to reopen a claim of entitlement to 
service connection for PTSD.  The veteran perfected a timely 
appeal of this determination to the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a September 1996 rating decision, the RO denied the 
veteran's initial claim of service connection for PTSD; in a 
letter dated the same month, the RO notified the veteran of 
its decision denying service connection for PTSD and of his 
appellate rights; the veteran did not appeal this 
determination and the decision became final.

3.  Evidence added to the record since the September 1996 
rating decision denying service connection for PTSD, is not 
cumulative or redundant, and, when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim and raises a 
reasonable possibility of substantiating the claim.

4.  The veteran reported having experienced several combat-
related stressors while serving in Vietnam, including being 
subjected to enemy fire, and the evidence shows that the 
veteran served in a unit that was subjected to enemy attack, 
which is consistent with the occurrence of the veteran's 
claimed stressors.

5.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his corroborated in-service 
stressors.




CONCLUSIONS OF LAW

1.  The RO's September 1996 decision denying the veteran's 
application to reopen a claim of service connection PTSD is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1996).  

2.  Evidence received since the September 1996 RO rating 
decision is new and material; the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003). 

3.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001); codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In light of the following determination to reopen 
and grant service connection for PTSD, the Board finds that 
the requirements of the VCAA have been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In October 1995, the veteran was provided with a VA 
examination to determine the nature and extent of his 
psychiatric disability and to obtain an opinion as to the 
etiology of his PTSD.  Further, the RO wrote to the United 
States Army & Joint Services Environmental Support Group, now 
known as U.S. Armed Services Center for Research of Unit 
Records, (USASCRUR) in an attempt to corroborate the 
veteran's claimed stressors.  In its August 1996 reply, the 
USASCRUR included a comprehensive memorandum in response to 
the RO's request for information relating to the veteran's 
claimed in-service stressors, together with supporting 
materials.  In addition, the RO obtained the veteran's 
service personnel records and medical records of the veteran 
related to his claim.  Moreover, the veteran and his 
representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notifies 
them of the evidence needed to prevail on the claim.  In May 
and September 2002 RO letters, VA notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  By way of the 
aforementioned documents, the veteran was specifically 
informed of the cumulative evidence of record, as well as 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has submitted 
statements to the RO and the veteran's representative has 
also been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and, in light of the following 
decision in which the Board grants service connection for 
PTSD, there is no prejudice to him by appellate consideration 
of the claim at this time.  There is no need for a prior 
remand of the case to the RO for additional assistance to the 
veteran in the development of his claim as required by the 
VCAA or to give the representative another opportunity to 
present additional evidence and/or argument.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991); cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record on appeal and the following 
decision demonstrate the futility of any further evidentiary 
development.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	Application to reopen a claim of service connection 
for PTSD.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the 
September 1996 rating decision includes a report from the 
veteran's private physician dated in March 2002 and 
statements and written argument submitted by or on behalf of 
the veteran. 

Of particular significance is the report from the veteran's 
private physician, dated in March 2002.  In this report, the 
veteran's physician states that the veteran "suffers from 
significant emotional difficulties including flashbacks, 
nightmares, etc., consistent with post traumatic stress 
disorder."  The veteran's physician then opined that "In my 
medical opinion and with reasonable medical certainty, [the 
veteran's symptoms] are directly service connected."  The 
Board also notes that the statements submitted by the veteran 
subsequent to September 1996, contain information related to 
a serviceman from the veteran's unit that was killed in 
action during his tour in Vietnam, and contain contact 
information for a friend and fellow serviceman that the 
veteran indicated was hit by shrapnel while they served in 
the same unit in Vietnam.  These statements tend to 
corroborate the veteran's reported stressors.
 
The Board finds this new evidence, when considered by itself 
or in conjunction with the evidence previously of record, 
relates to an unestablished fact necessary to substantiate 
the veteran's claim, specifically medical evidence linking 
the veteran's diagnosis of PTSD with his in-service stressors 
and evidence that tends to verify his stressors.  The Board 
also finds that this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the 
September 1996 rating decision that denied service connection 
for PTSD.  See Wray v. Brown, 7 Vet. App. 488, 492 (1995) 
(additional medical opinions are treated as corroborative, 
rather than merely cumulative, evidence); Paller v. Principi, 
3 Vet. App. 535, 538 (1992) (corroborating evidence is 
relevant and probative, with a reasonable probability of 
changing the outcome, and hence, material); see also Elkins 
v. West, 12 Vet. App. 209, 218 (1999) (en banc).  As such, 
the new evidence presented by the veteran raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for this condition is reopened.

III.  Service connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Board finds that the record contains 
credible supporting evidence that the veteran's claimed in-
service stressors occurred.  The veteran served in Vietnam 
from January 1970 to March 1971.  In statements filed with 
the RO in connection with his claim, the veteran states that 
he drove convoys from Long Binh to the Cambodian Border and 
also carried gun tubes and bridge supplies to the "camp of 
the rising sun."  The stressors identified by the veteran 
include, among others, exposure to almost daily firefights, 
direct attacks on convoys he was driving, witnessing an 
explosion in which a truck in his convoy was blown up and a 
fellow convoy driver blown apart and killed, and the wounding 
by shrapnel of a friend and fellow serviceman in his unit 
while they served together in Vietnam. 

The military records associated with the claims file show 
that the veteran served with 19th light Maintenance Company, 
185th Maintenance Battalion - Long Binh, Vietnam.  The 
USASCRUR records confirm that the veteran's unit was located 
in Long Binh and show that that the Fire Support Base (FSB) 
Rising Sun was subjected to mortar attacks during the 
veteran's tour in Vietnam.  This evidence supports the 
veteran's claim that he was likely subjected to enemy attacks 
during his tour in Vietnam and while driving convoys from 
Long Binh and to Rising Sun.  The USASCRUR records also 
confirm that the veteran's friend and fellow serviceman, 
identified in the veteran's statements as having sustained 
shrapnel wounds, was assigned to the veteran's unit during 
the veteran's time in Vietnam and that he was reassigned to 
the US Army Vietnam Patient Casualty Company in July 1970.  
While this transfer could have been for any number of medical 
reasons, there is no evidence to suggest that it was not for 
shrapnel wounds, as recounted by the veteran.  

The Board notes that the above evidence indicates that the 
veteran's unit participated in combat support activities and 
that he likely participated in combat.  It does not, however, 
definitively establish the veteran's personal engagement in 
combat.  The Board, however, does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-129.

In light of the foregoing, the Board finds that the veteran 
has satisfied the third element required for a grant of 
service connection for PTSD, i.e., credible supporting 
evidence that the claimed in-service stressor occurred.  

Next, the Board will focus on whether the veteran has been 
diagnosed as having PTSD due to his reported combat-related 
stressors.  In this case, there is no dispute that the 
veteran has been diagnosed with PTSD.  In October 1995, the 
veteran was afforded a formal VA psychiatric examination to 
determine whether he had PTSD.  During the examination, the 
veteran recounted several combat-related stressors, 
including, among others, exposure to almost daily firefights, 
direct attacks on convoys he was driving, and witnessing an 
explosion in which a truck in his convoy was blown up and a 
fellow convoy driver blown apart and killed.  The examiner 
conducted an extensive interview with the veteran, 
administered a mental status examination, and thereafter 
diagnosed the veteran as having PTSD, stating that "[i]t is 
my impression that this veteran is suffering from post-
traumatic stress disorder and has suffered from this since 
shortly after returning from Vietnam."  In addition, in May 
2002 the veteran's private physician confirmed the veteran's 
diagnosis pf PTSD and stated that the veteran "suffers from 
significant emotional difficulties including flashbacks, 
nightmares, etc., consistent with post traumatic stress 
disorder."  The veteran's physician then opined that "In my 
medical opinion and with reasonable medical certainty, [the 
veteran's symptoms] are directly service connected."

Thus, the evidence of record shows that the veteran has been 
diagnosed with PTSD and that his condition is related to his 
due to his in-service stressors.  Further, in light of the 
Court's decisions in Pentecost and Suozzi, the Board finds 
that the record contains credible supporting evidence that 
these reported in-service stressors actually occurred.  In 
light of the foregoing, therefore, and in the absence of any 
contradictory medical evidence, the Board finds that service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



